Conceding that Hanson told the officers to hurry to the hotel that appellant was likely to escape it is appellant's contention that if it was only Hanson's conclusion as to the likelihood of an escape unsupported by the real facts it would give the officers no right to arrest without warrant under Art. 215 Cow. C. P. We think this position not sound. The legality of the officer's act under the circumstances must depend upon the information upon which he acts, and not upon the facts which might later develop. Suppose in the present case that from everything prosecuting witness *Page 56 
told the officers they had reason to believe a felony had been committed but entertained some doubt as to whether appellant intended to leave. When they went to the hotel, as it was their duty, to investigate the charge, they found that appellant had paid his hotel bill, packed his grip and was in the act of departing. Such information obtained by them as to appellant's contemplated departure was available to supplement the information already imparted by Hanson.
Appellant urges at length the proposition that the money found in his possession was not sufficiently identified as the money lost by Hanson and points out that while in his direct testimony said witness did identify the fifty dollar bill, yet in his cross-examination it appears such identification is based only on the fact that he had a bill of that denomination which he knew was issued by a Fort Worth bank, and admitted that there were no distinguishing marks on this particular bill to which he could refer as differentiating it from any other fifty dollar bill issued by the same bank. The identity of money or other property is usually a question for the jury and in many instances circumstances must be looked to as well as the direct evidence on the issue. All the circumstances must be taken together. It is not necessary that any one circumstance establish the guilt of accused or the identity of the property, but do all the circumstances together with the direct evidence do so? Parish v. State, 85 Tex.Crim. R., 209 S.W. 678. The circumstances of appellant being in the hotel corridor at three-thirty in the morning and his conduct when seen there aroused the suspicion of Hanson. Some hours later upon discovering the loss of his money the action of appellant is recalled. It is found that appellant had paid his hotel bill and is ready to leave; concealed in his sock under the bottom of his foot is a fifty dollar bill corresponding in all respects with the one lost by prosecuting witness; the amount of money found in appellant's possession together with the amount paid by him on his hotel bill corresponded in amount very closely with that taken from Hanson. It is not impossible of course that another party in the hotel might be lawfully in possession of a fifty dollar bill issued by the same bank as the one lost by Hanson, but it is, to say the least, unusual to find one of like kind secreted in the sock of the very party seen under suspicious circumstances near the room occupied by Hanson. The circumstance is not without cogency looking to the identity of the money as that taken from Hanson. Considering the entire record we think this court would be unauthorized to hold *Page 57 
that the jury was without warrant in finding that the money found in appellant's possession was that which had been taken from the prosecuting witness. For a discussion of the principle of law involved see Lynne v. State, 53 Tex.Crim. R.,  111 S.W. 729; Hooton v. State, 53 Tex.Crim. R., 108 S.W. 651; Fetters v. State, 1 S.W.2d 312.
The motion for rehearing is overruled.
Overruled.